Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention now recites the following:
    PNG
    media_image1.png
    828
    652
    media_image1.png
    Greyscale
.

    PNG
    media_image2.png
    367
    652
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    597
    655
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    716
    663
    media_image4.png
    Greyscale

	None of the prior art of record disclose the claimed radiation sensitive composition   comprising the first compound of formula (A) wherein the claims were amended to recite the specific metal cation of copper, zinc, barium, lanthanum, cerium, yttrium, indium or silver in the acid generating agent or comprising the claimed radiation-sensitive acid generating agent of claim 12 formula (A).
In re Ochiai, 71 F.3d 1565 (Fed. Cir.1995) which sets precedent that if the product is subsequently found allowable, withdrawn process claims which depend from or otherwise include all the limitations of the allowable product will be rejoined.  
	Accordingly, claims 1, 4, 6-12 and 17-24 are seen as allowable and passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
August 25, 2021